                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MARIE A. ARNOLD,                                  Case No. 18-cv-02982-KAW
                                   8                   Plaintiff,
                                                                                             ORDER DISMISSING CASE WITHOUT
                                   9            v.                                           PREJUDICE
                                  10       FARMERS INSURANCE EXCHANGE, et                    Re: Dkt. No. 49
                                           al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On September 28, 2018, Plaintiff Marie A. Arnold filed a notice of dismissal without

                                  15   prejudice.1 (Dkt. No. 49.) Per Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may

                                  16   dismiss a case without a court order where the notice of dismissal was filed before the opposing

                                  17   party serves either an answer or a motion for summary judgment. Here, although Defendants have

                                  18   filed motions to dismiss based on lack of jurisdiction and failure to state a federal claim, no

                                  19   answer or motion for summary judgment has been filed. (See Dkt. Nos. 33, 35.) Therefore,

                                  20   dismissal without prejudice is appropriate.

                                  21           Plaintiff also asks that the Court refund her $400 filing fee. As the Court previously

                                  22   explained in its July 2, 2018 order, "[t]he Judicial Conference of the United States has a long-

                                  23   standing policy that generally prohibits the refunding of fees, subject to the following narrow

                                  24   exceptions: duplicate payments or other erroneous overpayments of fees, special assessments,

                                  25   fines or restitution may be refunded." (Dkt. No. 22 at 2; Gen. Ord. No. 68.) A voluntary dismissal

                                  26   does not fall within any of these limited circumstances. The Court therefore denies Plaintiff's

                                  27
                                       1
                                  28    In the alternative, Plaintiff asks that the case be sent to state court. (Dkt. No. 49.) The Court
                                       knows of no authority to transfer a case that was originally filed in federal court to a state court.
                                   1   request that the $400 filing fee be refunded.

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 3, 2018
                                                                                           __________________________________
                                   4                                                       KANDIS A. WESTMORE
                                   5                                                       United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
